DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Restriction/Election
Applicant’s election without traverse of claims 1-10, 12, 13 and 17 drawn to Invention I and Species B in the reply filed on 05/26/2021 is acknowledged.
Claim 11, 14-16 were withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 05/26/2021.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: figure 2 does not include the following reference sign(s) “control unit 350” mentioned in the description  in at least page 14 line 22. Figure 3 does not include the following reference sign(s) “TA” and “TB” mentioned in the description in at least page 23 lines 6, 8, 21-24, page 24 lines 1-10.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will 
Specification
The disclosure is objected to because of the following informalities:  
 “…However, users who actually use such a device often complain that the monotonically sound of a specific frequency becomes sleepy even in a situation where the user has to study, or that the sound of a specific frequency becomes interrupts the sleep in a situation where the user has to sleep…” in page 2 lines 7-10 needs to be corrected.  A suggested correction is --However, users who actually use such a device often complain that the monotonic[[ally]] sound of a specific frequency causes drowsiness even in a situation where the user has to study, or that the sound of a specific frequency [[becomes]] interrupts the sleep in a situation where the user has to sleep--.
“seta” in the specification needs to be corrected. A suggested correction is –Theta--. 
“…which emit a sleeping inducing sound comfortable for a user to hear …” in page 2 line 15 needs to be corrected.  A suggested correction is --which emit a sleep[[ing]] inducing sound comfortable for a user to hear--.
“…According to various embodiments of the present invention, in other to tune the EEG…” in page 6 lines 11-12 needs to be corrected. . A suggested correction is -- According to various embodiments of the present invention, in [[other]] order
“…the amplitude of the sleep inducing sound is synchronized with the minute instant, so that the user may not feel discomfort due to the moment when the pitch of the sleep inducing sound changes…” in page 6 line 17 needs to be corrected.  The term “minute instant” needs to be clarified.
Page 9 line 23, page 11 line 3 and line 9, page 12 line 2, line 5, and lines 11-12, page 17 line 14 and line 23, page 26 line 9 needs to be corrected. 
 Appropriate correction is required. 
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claim 7 is objected to because of the following informalities:  line 1 informality “the amplitude” needs to be corrected to –an amplitude--. Appropriate correction is required.
Claim 8 is objected to because of the following informalities:  the informality “wherein the pitch of the sleep inducing sound changes when the amplitude of the sleep inducing sound is lower than a preset ratio with respect to the maximum amplitude” needs to be corrected to – wherein the pitch of the sleep inducing sound changes [[when the]] based on amplitude of the sleep inducing sound [[is]] being lower than a preset ratio with respect to the maximum amplitude--. Appropriate correction is required.
Claim 9 is objected to because of the following informalities:  line 1 “wherein the mixing unit comprising:” needs to be corrected to -- wherein the mixing unit comprises:--. Appropriate correction is required.
Claim 17 is objected to because of the following informalities:  "the first inducing sleep sound data" in line 14  should read –the first sleep inducing sound data -- in order to maintain consistent terminology with its antecedent at line 10 of Claim 17. Appropriate correction is required.
Claim 1 is objected to because of the following informalities:  lines 5-7 “a sleep inducing sound output unit for outputting a second signal corresponding to a sleep inducing sound having a sinusoidal wave whose pitch changes so as to have consonance with the melody of the background music” needs to be corrected to  -- a sleep inducing sound output unit for outputting a second signal corresponding to a sleep inducing sound having a sinusoidal wave whose pitch changes [[so as]] to have consonance with the melody of the background music--. Appropriate correction is required.
Claim 1 is objected to because of the following informalities:  lines 8-9 “a mixing unit for mixing the first signal and the second signal to output a mixing signal” needs to be corrected to  -- a mixing unit for mixing the first signal and the second signal to output a [[mixing]] mixed audio signal— in light of instant application specification at least page 10 lines 1-2. Appropriate correction is required.
Claim 12 is objected to because of the following informalities:  lines 2-3 “a speaker for receiving the mixing signal from the mixing unit and outputting audio mixed with the background music and the sleep inducing sound” needs to be corrected to -- a speaker for receiving the [[mixing]] mixed audio signal from the mixing unit and outputting audio which is a mixture  [[with]] of. Appropriate correction is required.
Claim 13 is objected to because of the following informalities: lines 2-4 “a wireless communication unit for receiving the mixing signal from the mixing unit, converting the mixing signal into a wireless signal, and transmitting the wireless signal to the wireless audio device” needs to be corrected to -- a wireless communication unit for receiving the [[mixing]] mixed audio signal from the mixing unit, converting the [[mixing]] mixed audio signal into a wireless signal, and transmitting the wireless signal to [[the]] a wireless audio device-- in light of instant application specification at least page 10 lines 1-2. Appropriate correction is required.
Claim 17 is objected to because of the following informalities:  lines 12-14 “mixing and outputting a background music having a melody corresponding to the first background music data and a sinusoidal wave sleep inducing sound corresponding to the first inducing sleep sound data” needs to be corrected to –mixing and outputting mixed audio which is a mixture of a background music having a melody corresponding to the first background music data and a sinusoidal wave sleep inducing sound corresponding to the first inducing sleep sound data---- in light of instant application specification at least page 10 lines 1-2 and page 19 lines 1-4. Appropriate correction is required.
Claim 17 is objected to because of the following informalities:  lines 15-17 “wherein the sinusoidal wave sleep inducing sound has a maximum amplitude at a sleep inducing frequency, and the pitch changes so as to make a consonance with the melody of the background music” needs to be corrected to -- wherein the sinusoidal wave sleep inducing sound has a maximum  amplitude at a sleep inducing frequency, and the sinusoidal wave sleep inducing sound pitch changes [[so as]] to make a consonance with the melody of the background music—. Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 3-6 and 13 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Each of claims 3-6 recite the limitation "the sleep inducing frequency".  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 in line 4 recites the limitation “the wireless audio device”. There is insufficient antecedent basis for this limitation in the claim. Further, it is unclear as to whether claim 13 line 4 “the wireless audio device” is the same as, different than or in addition to “a wireless communication unit” recited in claim 13 line 2.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in 

Claims 1-7, 9, 12 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Hong et al. (Pub: English Translation of  KR 20170028089 A, hereinafter referred to as "Hong") in view of Hewett; Adam (Pub. No.: US 20190201658 A1, hereinafter referred to as “Hewett”).
As per independent Claim 1, Hong discloses a sleep inducing device (Hong in at least abstract, [0001], [0011], [0013], [0019-0020], [0025], [0027-0032], [0034], [0037-0047], [0054], [0070-0073], [0075] for example discloses relevant subject-matter. Hong in at least [0025], [0027], [0037], [0075] for example discloses a sleep inducing device/EEG-induced synthesis sound generating device 100. See at least Hong [0025] “brain training is achieved by synthesizing and simultaneously providing the necessary EEG-induced frequency and the induced frequency and music sound … relax”; [0027] “the EEG-induced synthesis sound generating apparatus 100 of the present invention may include an induced frequency generation unit 110 , a sound source sound database 120 , a synthesis unit 130 , and a conversion output unit 140”; [0037] “the induced frequency generator 110 of the present invention generates an induced frequency corresponding to a delta wave when driven by a sleep/subconscious/supersensory enhancement program”)  comprising: 
an input receiving unit for receiving a user input (Hong in at least [0046-0047], [0054] discloses an input receiving unit 400 for receiving a user input. See at least [0047] “receiving an input of a frequency band of an induction frequency through the input means 400”; [0054] “the input means 400 is illustrated as a keyboard in the drawing, it can also be implemented as a touch screen panel” ); 
[0025] “brain training is achieved by synthesizing and simultaneously providing … the induced frequency and music sound”; [0038] “The sound source sound database 120 is a database (DataBase) that stores different sound source sounds for each induction frequency band… The sound source sound database 120 may be provided inside the EEG-induced synthetic sound generating apparatus 100 as shown in FIG. 2, or a hard disk drive as shown in FIG. 3, … As a module capable of input/output of information, such as (Memory Stick), it may be separately provided outside the device.”; [0039] “A sound source sound corresponding to each frequency band of the induced frequency is stored …the first sound source sound, the efficiency of the induced frequency of 7 Hz to 8 Hz is music of the first tempo”); 
a sleep inducing sound output unit for outputting a second signal corresponding to a sleep inducing sound having a sinusoidal wave having consonance with the background music (Hong in at least [0012], [0027], [0037], [0042] for example discloses a sleep inducing sound output unit/ induced frequency generator 110 for outputting a second signal/induced frequency corresponding to a sleep inducing sound having a sinusoidal wave given induced frequency is converted into audio (Hong [0042] “The induced frequency is in the form of a frequency, not in the form of audio… Therefore, it is converting the frequency into audio”). Since, the prior art system in at least [0037] discloses that the induced frequency generator 110 generates an [0012] “induced frequency generator may generate different induced frequencies”; [0013] “induced frequency generator, when induced to stabilize the brain waves, generates an induced frequency of 5 Hz to 7 Hz … 7 Hz to 9 Hz …8 Hz to 10 Hz”; [0019] “the process of generating an induced frequency to induce brain waves; extracting a sound source corresponding to the induced frequency generated through the induced frequency generator; a process of synthesizing a induced frequency and a sound source to generate an EEG-induced synthetic sound;”); and 
a mixing unit for mixing the first signal and the second signal to output a mixing signal (Hong in at least [0011], [0019], [0027], [0040], [0071], [0075] for example discloses a mixing unit/synthesizing unit 140 for mixing the first signal and the second signal to output a mixed signal. See Hong at least [0011] “an induced frequency generator for generating an induced frequency for inducing brain waves; a sound source sound database storing different sound source sounds for each induction frequency band; a synthesizing unit for extracting a sound source sound corresponding to an induced frequency generated through the induced frequency generator from the sound source sound database, and synthesizing the induced frequency and the sound source sound to generate an EEG-induced synthetic sound; and a conversion output unit that converts the EEG-induced synthetic sound into analog audio and outputs the converted sound”; [0040] “synthesizing unit 130 extracts a sound source sound corresponding to the induced frequency generated through the induced frequency generator 110 from the sound source sound database 120, synthesizes the induced frequency and the sound source sound to 
Hong does not explicitly disclose second signal corresponding to a sleep inducing sound whose pitch changes so as to have consonance with the melody of the background music.
In an analogous sleep assistance via audio field of endeavor, however, Hewett discloses a sleep inducing device (Hewett in at least abstract, fig. 1-4, 6-7, [0001], [0010], [0012], [0013], [0027-0047], [0053], [0055] for example discloses relevant subject-matter. More specifically, Hewett in at least [0039] discloses a sleep inducing device/computer that in [0001], [0046], [0055] enhances sleep. Also see other devices such  that includes “automatic arranger”, “band pass filter”, “equalizer”, ”synthesizer”, “sound producing devices” in [0028-0029], [0031], [0033], [0036] that in [0001], [0046], [0055] enhances sleep) comprising: 
a sleep inducing sound output unit for outputting a second signal corresponding to a sleep inducing sound having a sinusoidal wave whose pitch changes so as to have consonance with the melody of the background music (Hewett in fig. 3B, fig. 4, fig. 6, [0043], [0046-0047], [0053], [0055] for example discloses a sleep inducing sound output unit for outputting a second signal/audio file 400 corresponding to a sleep inducing sound having a sinusoidal wave. Hewett in [0043] discloses use of salience protocol to ensure that the constructed audio composition possesses low salience i.e. all the selected audio components are similar in: loudness, spectral profile, complexity level, and adequacy for use in sleep and is balanced on one or more levels. Prior art disclosed low salience balanced mixed final audio composition would encompass recited second signal/first set of audio files 400 corresponding to a sleep inducing sound having a sinusoidal wave whose pitch would change so as to have consonance with the melody of the background music/audio file 401. See Hewett [0043] “primary goal of the salience protocol is to [0046] “audio is modulated at slow-wave frequencies, which range from 0.1 to 3 hz. The goal of the modulation protocol is to specify which frequencies will be used among the various audio components and when modulation will occur.”; [0047] “a modulation protocol… amplitude modulation applied to one or more filtered audio components using low -frequency oscillation. …FIG. 3B depicts example audio components after modulation, indicating a slow, regular pulsing sound that results from amplitude modulation.”; [0050] “The computer programming starts with an input of …audio files (400) along with two or more additional pre-composed audio files (401)”; [0053] “Sound Mixing: FIG. 6 depicts the overall process for …wherein the audio components (600) are processed (602) in accordance with the salience protocol (601). … The audio components (641) are then arranged (651) according to the variance protocol (650) into a final arrangement (660) which is then sent to the mixer (670) to produce the final audio composition (680). In some embodiments, the final audio composition is stored on electronic medium and also may be electronically transmitted to a distant listener”; [0055] “a sleep protocol whereby aspects of the audio composition, such as duration, salience, variability, and modulation, vary over time to assist with sleep … the audio composition may begin with a higher frequency of modulation, which over time descends to a frequency suitable for slow-wave sleep.” ).


As per dependent Claim 2, the combination of Hong and Hewett as a whole further discloses sleep inducing device further comprising: a memory for storing a plurality of background music data and a plurality of sleep inducing sound data corresponding to the plurality of background music data (Here, “memory” is interpreted as encompassing both short-term and long-term memory. Hong in at least [0021], [0038], [0075] for example discloses a memory for storing a plurality of background music data and a plurality of sleep inducing sound data such as user input associated frequency corresponding to the plurality of background music data. See at least Hong [0021] “a sound source sound database is in the form of an external memory of an EEG-induced synthetic sound generating apparatus”; [0038] “The sound source sound database 120 is a database (DataBase) that stores different sound source sounds for each induction frequency band. The sound source sound database 120 may be provided inside the EEG-induced synthetic sound generating apparatus 100 … or a hard disk drive as shown in FIG. 3…As a module capable of input/output of information”. Further, Hewett in [0039] discloses [0039] “sound modification and synthesis is now done on a computer, …as a specially designed software program on a computer processor equipped with memory, interactive input (keyboard and mouse), audio input/output, speakers, and a conventional visual display”), 
wherein the background sound output unit reads background music data corresponding to the user input from the memory and generates the first signal, and the sleep inducing sound output unit reads the sleep inducing sound data corresponding to the background music data from the memory and generate the second signal (Hong in at least [0019], [0040] for example discloses wherein the background sound output unit reads background music data corresponding to the user input from the memory and generates the first signal, and the sleep inducing sound output unit reads the sleep inducing sound data such as user input associated frequency corresponding to the background music data from the at least a short-term memory and generates the second signal. See Hong at least [0019] “extracting a sound source corresponding to the induced frequency generated through the induced frequency generator;”[0040] “The synthesizing unit 130 extracts a sound source sound corresponding to the induced frequency generated through the induced frequency generator 110 from the sound source sound database 120”. Further, Hewett in [0039] discloses use of computer including processor equipped with memory to perform sound modification and mixing/synthesis of the at least first and second audio components to produce the final/mixed audio composition which reads on the recited limitation.).

As per dependent Claim 3, the combination of Hong and Hewett as a whole further discloses sleep inducing device wherein the sleep inducing frequency is selected within a predetermined frequency range to induce the sleep (Hong in at least [0030], [0037] for example discloses the sleep inducing frequency is selected within a predetermined frequency range for example delta wave range to induce the sleep . See at least Hong [0037] “the induced frequency generator 110 … generates an induced frequency corresponding to a delta wave when driven by a sleep/subconscious/supersensory enhancement program”; [0030] “Delta waves are the dominant brain waves when falling into deep sleep”).
As per dependent Claim 4, the combination of Hong and Hewett as a whole further discloses sleep inducing device wherein the sleep inducing frequency is selected between 2 Hz and 10 Hz (Hong in at least [0013] for example discloses wherein the sleep inducing frequency is selected between 2 Hz and 10 Hz. See at least Hong [0013] “induced frequency generator, when induced to stabilize the brain waves, generates an induced frequency of 5 Hz to 7 Hz … 7 Hz to 9 Hz …8 Hz to 10 Hz”;).

As per dependent Claim 5, the combination of Hong and Hewett as a whole further discloses sleep inducing device wherein a frequency per minute corresponding to the sleep inducing frequency is an integral multiple of beats per minute of the background music (Hewett in [0031], [0033], [0043] discloses use of salience protocol to ensure that the constructed audio composition possesses low salience i.e. all the selected audio components are similar in: loudness, spectral profile, complexity level, and adequacy for use in sleep and is balanced on one or more levels. Prior art disclosed low salience balanced mixed final audio composition [0043] “primary goal of the salience protocol is to ensure that the constructed audio composition possesses low salience. "Low salience" means that all the selected audio components are similar in: loudness, spectral profile, complexity level, and adequacy for use in sleep. Low salience may be achieved by, for example… balancing the sound on one or more levels (including volume, loudness, spectral balancing, and complexity) so that audio is consistent; … ensuring that the internal melodic structure is free from disruptions … using a smooth fade in/out, …using a consistent global melodic structure (that is, genre and melodies do not change or change slowly)”).
As per dependent Claim 6, the combination of Hong and Hewett as a whole further discloses sleep inducing device wherein the sleep inducing frequency is reduced with a tempo of the background music after a predetermined time (Hewett in [0031], [0033], [0043] for example use of salience protocol to ensure that the constructed audio composition possesses low salience i.e. all the selected audio components are similar in: loudness, spectral profile, complexity level, and adequacy for use in sleep, is balanced on one or more levels and has a smooth fade in/out. Prior art disclosed low salience balanced mixed final audio composition with smooth fade in/out would encompass recited audio composition features as recited i.e. the sleep inducing frequency is reduced with a tempo of the background music after a predetermined time. Hewett [0043] “primary goal of the salience protocol is to ensure that the constructed audio composition possesses low salience. "Low salience" means that all the selected audio components are similar in: loudness, spectral profile, complexity level, and 
As per dependent Claim 7, the combination of Hong and Hewett as a whole further discloses sleep inducing device wherein the amplitude of the sleep inducing sound changes in a sinusoidal wave form (Hewett in fig. 3B, [0046-0047] for example discloses wherein the amplitude of the sleep inducing sound changes in a sinusoidal wave form . See Hewett [0046] “audio is modulated at slow-wave frequencies, which range from 0.1 to 3 hz. The goal of the modulation protocol is to specify which frequencies will be used among the various audio components and when modulation will occur.”; [0047] “a modulation protocol… amplitude modulation applied to one or more filtered audio components using low -frequency oscillation. …FIG. 3B depicts example audio components after modulation, indicating a slow, regular pulsing sound that results from amplitude modulation.”).
As per dependent Claim 9, the combination of Hong and Hewett as a whole further discloses  sleep inducing device wherein the mixing unit (Hewett in [0031], [0033],[0039] for example discloses a mixing unit) comprising: a first volume control unit for adjusting a size of the first signal according to a first volume input of the user for adjusting a volume of the background music; and a second volume control unit for adjusting a size of the second signal according to a second volume input of the user for adjusting the volume of the sleep inducing 
As per dependent Claim 12, the combination of Hong and Hewett as a whole further discloses sleep inducing device further comprising:  speaker for receiving the mixing signal from the mixing unit and outputting audio mixed with the background music and the sleep inducing sound (Hong in at least [0072-0073] for example discloses a speaker for receiving the mixing signal from the mixing unit and outputting audio mixed with the background music and the sleep inducing sound. Further Hewett in [0039], [0053], [0055] for example discloses a speaker for receiving the mixing signal from the mixing unit and outputting mixed audio for inducing sleep. See at least Hong [0072] “convert the EEG-induced synthetic sound in which [0073] “converted analog audio is output through a speaker or a headset so that the user can hear it”).
As per independent Claim 17, Hong discloses a sleep inducing device (Hong in at least abstract, [0001], [0011], [0013], [0019-0020], [0025], [0027-0032], [0034], [0037-0047], [0054], [0070-0073], [0075] for example discloses relevant subject-matter. Hong in at least [0025], [0027], [0037], [0075] for example discloses a sleep inducing device/EEG-induced synthesis sound generating device 100. See at least Hong  [0027] “the EEG-induced synthesis sound generating apparatus 100 of the present invention may include an induced frequency generation unit 110 , a sound source sound database 120 , a synthesis unit 130 , and a conversion output unit 140”; [0037] for example “the induced frequency generator 110 of the present invention generates an induced frequency corresponding to a delta wave when driven by a sleep/subconscious/supersensory enhancement program”) comprising: 
an electronic processing component (Hong in at least [0027], [0038] for example discloses an electronic processing components of device 100); and 
a memory for storing commands, a plurality of background music data and a plurality of sleep inducing sound data corresponding to each of the plurality of background music data (Here, “memory” is interpreted as encompassing both short-term and long-term memory. Hong in at least [0021], [0038], [0075] for example discloses a memory for storing commands, a plurality of background music data and a plurality of sleep inducing sound data such as user input associated frequency corresponding to each of the plurality of background music data. See at least Hong [0021] “a sound source sound database is in the form of an external memory of an EEG-induced synthetic sound generating apparatus”; [0038] “The sound source sound database 
wherein the electronic processing component (Hong in at least [0027], [0038] for example discloses an electronic processing components of device 100) is operative to perform the following steps: 
receiving a user input when the commands are executed by the electronic processing component (Hong in at least [0046-0047], [0054] discloses receiving a user input via an input receiving unit 400 when the commands are executed by the electronic processing component. See at least [0047] “receiving an input of a frequency band of an induction frequency through the input means 400”; [0054] “the input means 400 is illustrated as a keyboard in the drawing, it can also be implemented as a touch screen panel”); 
selecting first background music data from a plurality of background music data stored in the memory according to the user input (Hong in at least [0025], [0027], [0038-0040], [0075] for example discloses selecting first background music data from a plurality of background music data stored in the memory according to the user input. Hong [0025] “brain training is achieved by synthesizing and simultaneously providing … the induced frequency and music sound”; [0038] “The sound source sound database 120 is a database (DataBase) that stores different sound source sounds for each induction frequency band”; [0040]” The synthesizing unit 130 extracts a sound source sound corresponding to the induced frequency generated through the induced frequency generator 110 from the sound source sound database 120, 
selecting first sleep inducing sound data corresponding to the first background music data from a plurality of sleep inducing sound data stored in the memory(Hong in at least [0012], [0027], [0037], [0040], [0042], [0047] for example discloses selecting first sleep inducing sound data/induced frequency corresponding to the first background music data from a plurality of sleep inducing sound data stored in at least temporarily in short-term memory. See Hong [0012] “induced frequency generator may generate different induced frequencies”; [0019] “the process of generating an induced frequency to induce brain waves; extracting a sound source corresponding to the induced frequency generated through the induced frequency generator; a process of synthesizing a induced frequency and a sound source to generate an EEG-induced synthetic sound;”[0037] “the induced frequency generator 110 … generates an induced frequency corresponding to a delta wave when driven by a sleep/subconscious/supersensory enhancement program”; [0047] “receiving an input of a frequency band of an induction frequency through the input means 400”;); 
mixing and outputting a background music having a melody corresponding to the first background music data and a sinusoidal wave sleep inducing sound corresponding to the first inducing sleep sound data (Hong in at least [0011], [0019], [0025], [0027], [0040], [0071], [0075] for example discloses mixing via synthesizing unit 140 and outputting a background music having a melody corresponding to the first background music data and a wave representing sleep inducing sound corresponding to the first inducing sleep sound data. Examiner notes that use of the term “music” suggests Hong music includes components like melody. Further, given induced frequency is converted into audio (Hong [0042] “The induced [0011] “an induced frequency generator for generating an induced frequency for inducing brain waves; a sound source sound database storing different sound source sounds for each induction frequency band; a synthesizing unit for extracting a sound source sound corresponding to an induced frequency generated through the induced frequency generator from the sound source sound database, and synthesizing the induced frequency and the sound source sound to generate an EEG-induced synthetic sound; and a conversion output unit that converts the EEG-induced synthetic sound into analog audio and outputs the converted sound”; [0025] “brain training is achieved by synthesizing and simultaneously providing … the induced frequency and music sound”; [0040] “synthesizing unit 130 extracts a sound source sound corresponding to the induced frequency generated through the induced frequency generator 110 from the sound source sound database 120, synthesizes the induced frequency and the sound source sound to generate an EEG-induced synthetic sound. Therefore, the EEG-induced synthetic sound is a value obtained by combining the induced frequency and the sound source sound”), and 
wherein the sinusoidal wave sleep inducing sound has a maximum amplitude at a sleep inducing frequency and make a consonance with the background music (Hong in at least [0012], [0027], [0037], [0042] for example discloses the sinusoidal wave sleep inducing sound has a maximum amplitude at a sleep inducing frequency given induced frequency is converted into audio (Hong [0042] “The induced frequency is in the form of a frequency, not in the form of audio… Therefore, it is converting the frequency into audio”). Since, the prior art system in at least [0037] discloses that the induced frequency generator 110 generates an induced [0012] “induced frequency generator may generate different induced frequencies”; [0013] “induced frequency generator, when induced to stabilize the brain waves, generates an induced frequency of 5 Hz to 7 Hz … 7 Hz to 9 Hz …8 Hz to 10 Hz”; [0019] “the process of generating an induced frequency to induce brain waves; extracting a sound source corresponding to the induced frequency generated through the induced frequency generator; a process of synthesizing a induced frequency and a sound source to generate an EEG-induced synthetic sound;”), and 
Hong does not explicitly disclose a processor or the processor operative to perform the following step of the sinusoidal wave sleep inducing sound has a maximum amplitude at a sleep inducing frequency and the pitch changes so as to make a consonance with the melody of the background music.
In an analogous sleep assistance via audio field of endeavor, however, Hewett discloses  a sleep inducing device (Hewett in at least abstract, fig. 1-4, 6-7, [0001], [0010], [0012], [0013], [0027-0047], [0053], [0055] for example discloses relevant subject-matter. More specifically, Hewett in at least [0039] discloses a sleep inducing device/computer that in [0001], [0046], [0055] enhances sleep. Also see other devices such  that includes “automatic arranger”, “band pass filter”, “equalizer”, ”synthesizer”, “sound producing devices” in [0028-0029], [0031], [0033], [0036] that in [0001], [0046], [0055] enhances sleep) comprising: 
operative to perform the following steps:
the sinusoidal wave sleep inducing sound has a maximum amplitude at a sleep inducing frequency and the pitch changes so as to make a consonance with the melody of the background music (Hewett in fig. 3B, fig. 4, fig. 6, [0043], [0046-0047], [0053], [0055] for example discloses the sinusoidal wave sleep inducing sound/audio file 400 has at least one maximum amplitude at a sleep inducing frequency (see [0045] “Slow-wave sleep brain wave oscillations rise … when audio is modulated at slow-wave frequencies, which range from 0.1 to 3 hz.”; fig. 3B, [0047] “audio components after modulation, indicating a slow, regular pulsing sound that results from amplitude modulation”). Hewett in [0043] discloses use of salience protocol to ensure that the constructed audio composition possesses low salience i.e. all the selected audio components are similar in: loudness, spectral profile, complexity level, and adequacy for use in sleep and is balanced on one or more levels. Prior art disclosed low salience balanced mixed final audio composition would encompass recited the pitch changes so as to make a consonance with the melody of the background music. See Hewett [0043] “primary goal of the salience protocol is to ensure that the constructed audio composition possesses low salience. "Low salience" means that all the selected audio components are similar in: loudness, spectral profile, complexity level, and adequacy for use in sleep. Low salience may be achieved by, for example… balancing the sound on one or more levels (including volume, loudness, spectral balancing, and complexity) so that audio is consistent; … ensuring that the internal melodic structure is free from disruptions … using a smooth fade in/out, …using a consistent global melodic structure (that is, genre and melodies do not change or change slowly)”; [0046] “audio [0047] “a modulation protocol… amplitude modulation applied to one or more filtered audio components using low -frequency oscillation. …FIG. 3B depicts example audio components after modulation, indicating a slow, regular pulsing sound that results from amplitude modulation.”; [0050] “The computer programming starts with an input of …audio files (400) along with two or more additional pre-composed audio files (401)”; [0053] “Sound Mixing: FIG. 6 depicts the overall process for …wherein the audio components (600) are processed (602) in accordance with the salience protocol (601). … The audio components (641) are then arranged (651) according to the variance protocol (650) into a final arrangement (660) which is then sent to the mixer (670) to produce the final audio composition (680). In some embodiments, the final audio composition is stored on electronic medium and also may be electronically transmitted to a distant listener”; [0055] “a sleep protocol whereby aspects of the audio composition, such as duration, salience, variability, and modulation, vary over time to assist with sleep … the audio composition may begin with a higher frequency of modulation, which over time descends to a frequency suitable for slow-wave sleep.”).	
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the electronic processing component as taught by Hong, to be a processor, as taught by Hewett. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, since much sound modification and synthesis can now done on processor based computer via specially designed software program that implement sound modification and synthesis (Hewett, [0039]).
.
Claim 10 is  rejected under 35 U.S.C. 103(a) as being unpatentable over Hong in view of Hewett and further in view of Garten; Ariel Stephanie et al. (Pub. No.: US 20150297109 A1, hereinafter referred to as “Garten”).
As per dependent Claim 10, the combination of Hong and Hewett as a whole discloses sleep inducing device of claim 1 (see claim 1 analysis above).
The combination of Hong and Hewett as a whole does not explicitly disclose the background music includes an autonomous sensory meridian response (ASMR).
		In an analogous relaxation induction via audio field of endeavor, however, Garten discloses sleep inducing device (Here, the recited term “sleep” is interpreted as encompassing “a state of relaxation”. Garten in at least [0513], [0518], [0526], for example discloses sleep/relaxation inducing mobile device. See at least Garten [0513] “Therapeutics…detection and enhancement of ASMR (autonomous sensory meridian response)”; [0518] “downloads an app onto her mobile device that is connected wirelessly”) wherein the background music 
		It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the background music of Hong, as modified with Hewett, to include ASMR inducing sounds disclosed in Garten.  A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the benefit of taking advantage of ASMR therapeutic mode and process that makes people relaxed and provides comfort (Garten, [0526]).    
Claim 13 is rejected under 35 U.S.C. 103(a) as being unpatentable over Hong in view of Hewett and further in view of Okubo; Yuko et al. (Pub. No.: US 20180321898 A1, hereinafter referred to as “Okubo”).
As per dependent Claim 13, the combination of Hong and Hewett as a whole discloses sleep inducing device of claim 1 (see claim 1 analysis above).
The combination of Hong and Hewett as a whole does not explicitly disclose wireless features.
		In an analogous sleep assistance via audio field of endeavor, however, Okubo discloses sleep inducing device (Here, the recited term “sleep” is interpreted as encompassing “a state of relaxation”. Okubo in at least abstract, fig. 1-6, [0001], [0004], [0014-0015], [0018-0021], [0024-0026], [0035-0036], [0039-0040], [0042-0043], [0045], [0069-0070], [0072], [0075-0077] for example disclose relevant subject-matter. More specifically, Okubo in at least fig. 1-
		a wireless communication unit for receiving the mixing signal from the mixing unit, converting the mixing signal into a wireless signal, and transmitting the wireless signal to the wireless audio device (Okubo in at least fig. 1-2, 4-6, [0039], [0043], [0069-0070], [0075-0076] for example discloses communication unit 640 (see [0070]) that can be wireless (see [0076]), the communication unit capable of  receiving the mixed signal from the mixing unit ([0039], [0043] “brainwave tones/beats 220 (e.g., sound data 104; see FIG. 1) may be mixed with user music data (e.g., the user's favorite music and/or sounds) 222 (e.g., user music data 110; see FIG. 1) to generate brainwave music 224 for the one or more activities. For example, music may be mixed with brainwave tones/beats via any suitable device and/or process (e.g., via a brainwave generator and/or brainwave tuner).”). The step of converting the mixing signal into a wireless signal would be necessary for a wireless networked sleep inducing device in order to transmit any wireless signals/data to a wireless user audio device such as a smartphone. See at least Okubo [0069] “Computing system 600 may include a desktop computer, a laptop computer, a server computer, a tablet computer, a mobile phone, a smartphone, … other networking devices, or other suitable computing device”; [0070] “Computing system 600 may include a processor 610, a storage device 620, a memory 630, and a communication device 640.”; [0075]”storage device 620 and/or memory 630 may store data associated with generating and/or delivering personalized content to a user” ; [0076] “Communication device 640 may 
Contingently Allowable Subject-Matter
As per dependent Claim 8, dependent claim 8 is objected to as detailed above due to minor informalities, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims in addition to overcoming any objection enumerated above.
The following is a statement of reasons for the indication of allowable subject matter:  
As per dependent Claim 8
Prior art Hewett in [0042-0043] discloses use of salience protocol to ensure that the constructed audio composition possesses low salience with "Low salience" meaning that all the selected audio components are similar in: loudness, spectral profile, complexity level, and adequacy for use in sleep. In Hewett, low salience is achieved by, for example, limiting unexpected transients; limiting high frequency sounds; smoothing any abrupt breaks in the sound; balancing the sound on one or more levels (including volume, loudness, spectral balancing, and complexity) so that audio is consistent; eliminating any annoying or repetitive sounds; ensuring that the internal melodic structure is free from disruptions such as pauses, breaks, or major volume deviations; using a smooth fade in/out, filtering to skew frequency content towards the lower end; changing the complexity level smoothly if it evolves over the timeline of the audio; using a consistent global melodic structure (that is, genre and melodies do not change or change slowly); filtering sounds like bells, crystal bowls, sitars, etc. to be less annoying, surprising, and grating; and not using lyrics. However, Hewett does not disclose or renders obvious a sleep inducing device, wherein the pitch of the sleep inducing sound changes when the amplitude of the sleep inducing sound is lower than a preset ratio with respect to the maximum amplitude in combination with  all of the limitations of the respective base claim 1 and any intervening claims.
However, none of the other prior art such as English Translation of  KR 20170028089 A to Hong, US 20180321898 A1 to Okuba or US 20150297109 A1 to Garten discloses the features, combination and arrangement of features of dependent claim 8 including all of the limitations of the respective base claim and any intervening claims.
Conclusion
 The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and/or the claims.  US 20160030702 A1 for disclosing an audio play device for inducing a user to fall asleep similar to that claimed. US 20160015315 A1 for disclosing system and method to assist individual's sleep similar to that disclosed. US 20150092972 A1 for disclosing use of functional wearable device that generates sounds that stimulate a user’s Autonomous Sensory Meridian Response (ASMR) similar to that claimed. US 20140350706 A1 for disclosing a sleep improving sound generator device that includes a sound generator configured to output a sound signal based on a plurality of control patterns stored in advance and a sound generator control unit configured to select, based on the estimated mind and body state, at least one control pattern among the plurality of control patterns that are output to the user similar to that disclosed.  US 20100056854 A1 for disclosing a method of modifying music files to induce a desired state of consciousness by introducing first and second modulations into a music file such that, when the music file is played, both of the modulations occur simultaneously that further includes introducing additional modulations as well as sound tones at window frequencies similar to that claimed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNITA REDDY whose telephone number is (571)270-5151 and fax phone number is (571) 270-6151.  The examiner can normally be reached on M-Thu 10-4 EST. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHARLES A MARMOR II can be reached on (571)272-4730.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NAVIN NATNITHITHADHA/Primary Examiner, Art Unit 3791                                                                                                                                                                                                        
	/S.R/            Examiner, Art Unit 3791                                                                                                                                                                                            June 25, 2021